DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	As a result of the amendment to the dependent claims 3-6, 8, 9, 11 and the claims 7, 10, and 12 are also dependent on the above dependent claims, therefore, examiner withdraws the 112(b) rejection for the claims 3-12.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-5 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Previously Presented) (US 9,183,200 B1) hereinafter Liu, in view of Yu et al. (US 2015/0254264 A1) hereinafter Yu.

a computer system for managing a database, the computer system comprising: 
a processor having a plurality of processor cores configured to execute a plurality of threads in parallel (Col. 13 line 53-60, “The number of partitioned log files associated with a criteria range (e.g., fingerprint range) can depend on a number N of processors (e.g., CPU cores and/or physical servers) included in deduplication engine 130, where the processors can each execute one or more threads. The threads are each responsible for sorting a respective partitioned log file”. Col. 2 line 57-63, “There being multiple partitioned log files, the sorting of the partitioned log files can be performed in parallel. This can be accomplished, for example, by having each partitioned log file assigned to a corresponding thread that can be executed in parallel (also referred to as executing concurrently) with other such threads executing sorting operations”). 
Liu also teaches in Col. 6 line 62-67, “Once a reference list database is partitioned into multiple child tables, partitioning module 150 can be configured to update each child table with information from the partitioned log files, in parallel ( e.g., parallel database updating). To do so, partitioning module 150 starts multiple processing threads and assigns each of the child tables to one of the threads”); 
Liu does not explicitly disclose a storage unit having one or more data log buffers and one or more index log buffers; wherein the processor is configured to execute a plurality of threads that update a storage region including a data region and an index region in parallel, the threads are configured to update the data region and the index region relating to the data region and store logs relating to updates of the data region and the index region in a log buffer, the updates of the data region and the index region are performed after a log of another update relating to the data region and the index region is stored in a log file from the log buffer, the index region relates to a plurality of data regions, and the index region includes an index log buffer that stores the log relating to the update of the index region and a data log buffer that stores the log relating to the update of the data region.  
However in the same field of endeavor, Yu discloses a storage unit having one or more data log buffers (Para. 10, “if the type of the transaction log is a preferential execution log, writing the transaction log into a preferential execution log buffer”, where a preferential execution log buffer represents data log buffer) and one or more index log buffers (Fig. 4, Para. 11, “a parallel execution log buffer corresponding to each   record; and writing each record into the corresponding log buffer in parallel; where the preset rule is that records related to a same data page correspond to a same parallel execution log buffer”, where a parallel execution log buffer represents index log buffer. Para. 68, “records belonging to a same data page are all stored in a same log buffer, and may be written into a same log file correspondingly. Information about a plurality of data pages may be stored in one parallel execution log file”. Para. 70, “the plurality of log segments is written into a plurality of log buffers”. Therefore, a storage unit having one or more data log buffers and one or more index log buffers); 
wherein the processor is configured to execute a plurality of threads that update a storage region including a data region and an index region in parallel (Para. 40, “One or more threads or processes may be enabled to perform log file ,
 the threads are configured to update the data region and the index region relating to the data region and store logs relating to updates of the data region and the index region in a log buffer (Para. 33, FIG. 1A is a schematic diagram of a single instance database system, which provides, using a database engine, services such as querying and modifying a database, i.e. update the data region and the index region, and stores data into a magnetic disk correspondingly. Para. 41, “the partitioning the transaction log to obtain a plurality of log segments; and writing the plurality of log segments into a plurality of log buffers”), 
the updates of the data region and the index region are performed after a log of another update relating to the data region and the index region is stored in a log file from the log buffer (Para. 67, “a plurality of processes may be used to write content in all the log buffers into a magnetic disk in parallel, and parallel execution log files are generated.”. Para. 65, “when a fault is rectified, first executing a restoration operation according to the preferential execution log file; and then executing restoration operations in parallel according to the plurality of parallel execution log files.”. Para. 70, “the log segments in the plurality of log buffers are written into a log file in parallel. In this way, it is implemented that the transaction log is recorded in parallel. There is a , 
the index region relates to a plurality of data regions (Para. 14-15, When the type of the transaction log is determined as a parallel execution log based on modification request that indicates a plurality of data regions needs to be updated. Thus, the index region relates to a plurality of data regions. Para. 68, “records belonging to a same data page are all stored in a same log buffer, and may be written into a same log file correspondingly. Information about a plurality of data pages may be stored in one parallel execution log file, but information about one data page cannot be stored in different log files in a splitting manner”.), and 
the index region includes an index log buffer that stores the log relating to the update of the index region (Fig. 4, Para. 11, a parallel execution log buffer, i.e. an index log buffer, corresponding to each   record; and writing each record into the corresponding log buffer in parallel; where the preset rule is that records related to a same data page correspond to a same parallel execution log buffer. Para. 68, “records belonging to a same data page are all stored in a same log buffer, and may be written into a same log file correspondingly. Information about a plurality of data pages may be stored in one parallel execution log file”. Para. 70, “the plurality of log segments is written into a plurality of log buffers”. Thus, a parallel execution log buffer stores the log relating to the update of the index region.), wherein the index log buffer is determined based on a page of the log file in which the index log buffer is to be stored (Fig. 3, Para. 11, “writing the plurality of log segments into a plurality of parallel execution log buffers includes determining, according to a file number, a page number, and a position on a page of each record in the transaction log and according to a preset rule, a parallel execution log buffer corresponding to each record; and writing each record into the corresponding log buffer in parallel”. Para. 22, “a data page corresponding to the SQL request is modified according to the SQL request; a corresponding transaction log is generated for the modifying; the transaction log is partitioned to obtain a plurality of log segments”. Para. 44, “while the parallel execution log has much or even a large amount of content, and therefore, a plurality of files may be used to store the parallel execution log, and the files may be called parallel execution log files”. Parallel execution log buffer represents the index log buffer in which multiple processes or threads can be executed in parallel. So, index log buffer is selected when multiple threads need to be processed in parallel and multiple threads are needed when modification request for the page has large content such as index page or modification is for number of pages that can be executed by two or more threads. Thus, the index log buffer is determined based on a page of the log file in which the index log buffer is to be stored), and a data log buffer that stores the log relating to the update of the data region (Para. 10, if the type of the transaction log is a preferential execution log, writing the transaction log into a preferential execution log buffer, where a preferential execution log buffer represents a data log buffer that stores the log relating to the update of the data region.), wherein the data log buffer is determined based on a thread which generates the log by updating the data region (Fig. 3, Para. 40, “one or more threads or processes may be enabled to perform log file writing, and the .   
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Liu with the teachings of Yu by modifying Liu such that the plurality of processor cores of Liu are being used to execute plurality of threads of Yu in parallel. The motivation for doing so would have been to increase a speed and efficiency of restoring a database system as disclosed by Yu (Para. 48).


a method for managing a database in a computer system that includes a processor having a plurality of processor cores configured to execute a plurality of threads in parallel (Col. 13 line 53-60, “The number of partitioned log files associated with a criteria range (e.g., fingerprint range) can depend on a number N of processors (e.g., CPU cores and/or physical servers) included in deduplication engine 130, where the processors can each execute one or more threads. The threads are each responsible for sorting a respective partitioned log file”. Col. 2 line 57-63, “There being multiple partitioned log files, the sorting of the partitioned log files can be performed in parallel. This can be accomplished, for example, by having each partitioned log file assigned to a corresponding thread that can be executed in parallel (also referred to as executing concurrently) with other such threads executing sorting operations”). 
Liu also teaches in Col. 6 line 62-67, “Once a reference list database is partitioned into multiple child tables, partitioning module 150 can be configured to update each child table with information from the partitioned log files, in parallel ( e.g., parallel database updating). To do so, partitioning module 150 starts multiple processing threads and assigns each of the child tables to one of the threads”); 
Liu does not explicitly disclose a storage unit having one or more data log buffers and one or more index log buffers, the method comprising:Page 6 of 11Application No. 15/559,175 Attorney Docket No. 109896.PA400USexecuting a plurality of threads that update a storage region including a data region and an index region in parallel: updating the data region and the index region relating to the data region and storing logs relating to updates of the data region and the index region in a log buffer, performing the updates of the data region and the index region after a log of another update relating to the data region and the index region is stored in a log file from the log buffer, wherein the index region relates to a plurality of data regions, andPage 7 of 11Application No. 15/559,175 Attorney Docket No. 109896.PA400USstoring, in an index log buffer of the index region, the log relating to the update of the index region, and storing, in a data log buffer, the log relating to the update of the data region.  
However in the same field of endeavor, Yu discloses a storage unit having one or more data log buffers and one or more index log buffers (Fig. 4, Para. 10, “if the type of the transaction log is a preferential execution log, writing the transaction log into a preferential execution log buffer”, where a preferential execution log buffer represents data log buffer. Para. 11, “a parallel execution log buffer corresponding to each   record; and writing each record into the corresponding log buffer in parallel; where the preset rule is that records related to a same data page correspond to a same parallel execution log buffer”, where a parallel execution log buffer represents index log buffer. Para. 68, “records belonging to a same data page are all stored in a same log buffer, and may be written into a same log file correspondingly. Information about a plurality of data pages may be stored in one parallel execution log file”. Para. 70, “the plurality of log segments is written into a plurality of log buffers”. Therefore, a storage unit having one or more data log buffers and one or more index log buffers), the method comprising:Page 6 of 11Application No. 15/559,175 Attorney Docket No. 109896.PA400US
executing a plurality of threads that update a storage region including a data region and an index region in parallel (Para. 40, “One or more threads or processes may be enabled to perform log file writing”. Para. 33, FIG. 1A is a schematic diagram of a single instance database system, which provides, using a database engine, services such as querying and modifying a database, i.e. update a storage : 
updating the data region and the index region relating to the data region and storing logs relating to updates of the data region and the index region in a log buffer (Para. 33, FIG. 1A is a schematic diagram of a single instance database system, which provides, using a database engine, services such as querying and modifying a database, i.e. update the data region and the index region, and stores data into a magnetic disk correspondingly. Para. 41, “the partitioning the transaction log to obtain a plurality of log segments; and writing the plurality of log segments into a plurality of log buffers”), 
performing the updates of the data region and the index region after a log of another update relating to the data region and the index region is stored in a log file from the log buffer (Para. 67, “a plurality of processes may be used to write content in all the log buffers into a magnetic disk in parallel, and parallel execution log files are generated.”. Para. 65, “when a fault is rectified, first executing a restoration operation according to the preferential execution log file; and then executing restoration operations in parallel according to the plurality of parallel execution log files.”. Para. 70, “the log segments in the plurality of log buffers are written into a log file in parallel. In this way, it is implemented that the transaction log is recorded in parallel. There is a plurality of log buffers, and log segments are written into a log file in a parallel processing manner”. Thus, the database engine stores log of the another update in the , wherein the index region relates to a plurality of data regions (Para. 14-15, When the type of the transaction log is determined as a parallel execution log based on modification request that indicates a plurality of data regions needs to be updated. Thus, the index region relates to a plurality of data regions. Para. 68, “records belonging to a same data page are all stored in a same log buffer, and may be written into a same log file correspondingly. Information about a plurality of data pages may be stored in one parallel execution log file, but information about one data page cannot be stored in different log files in a splitting manner”.), and Page 7 of 11Application No. 15/559,175 Attorney Docket No. 109896.PA400US 
storing, in an index log buffer of the index region, the log relating to the update of the index region (Fig. 4, Para. 11, a parallel execution log buffer, i.e. an index log buffer, corresponding to each   record; and writing each record into the corresponding log buffer in parallel; where the preset rule is that records related to a same data page correspond to a same parallel execution log buffer. Para. 68, “records belonging to a same data page are all stored in a same log buffer, and may be written into a same log file correspondingly. Information about a plurality of data pages may be stored in one parallel execution log file”. Para. 70, “the plurality of log segments is written into a plurality of log buffers”. Thus, a parallel execution log buffer stores the log relating to the update of the index region.), wherein the index log buffer is determined based on a page of the log file in which the index log buffer is to be stored (Fig. 3, Para. 11, “writing the plurality of log segments into a plurality of parallel execution log buffers includes determining, according to a file number, a page number, , and storing, in a data log buffer, the log relating to the update of the data region (Para. 10, if the type of the transaction log is a preferential execution log, writing the transaction log into a preferential execution log buffer, where a preferential execution log buffer represents a data log buffer that stores the log relating to the update of the data region.), wherein the data log buffer is determined based on a thread which generates the log by updating the data region (Fig. 3, Para. 40, “one or more threads or processes may be enabled to perform log file writing, and the number of threads or processes is not limited in this embodiment, for example, one thread may be enabled for each log buffer, so that content in the log buffer is written into .     
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Liu with the teachings of Yu by modifying Liu such that the plurality of processor cores of Liu are being used to execute plurality of threads of Yu in parallel. The motivation for doing so would have been to increase a speed and efficiency of restoring a database system as disclosed by Yu (Para. 48). 


wherein: each index log buffer of a plurality of index log buffers is allocated to a thread of the plurality of threads (Para. 40, “one thread may be enabled for each log buffer, so that content in the log buffer is written into a log file corresponding to the log buffer”); and 
the processor is configured to select one of the plurality of index log buffers (Para. 8-9; 11, “the partitioning the transaction log to obtain the plurality of log segments, and writing the plurality of log segments into a plurality of parallel execution log buffers includes determining, according to a file number, a page number, and a position on a page of each record in the transaction log and according to a preset rule, a parallel execution log buffer corresponding to each record; and writing each record into the corresponding log buffer in parallel; where the preset rule is that records related to a same data page correspond to a same parallel execution log buffer”. Thus, a parallel execution log buffer represent an index log buffer and a parallel execution log buffer is selected from the plurality of index log buffers based on a file number, a page number, and a position on a page of each record in the transaction log).  

As to claim 4, the claim is rejected for the same reasons as claim 3 above. In addition, Yu discloses wherein: the database includes a table and an index;Page 3 of 11Application No. 15/559,175 Attorney Docket No. 109896.PA400USa plurality of database regions associated with the database includes a plurality of data regions and a plurality of index regions; each data region of the plurality of data regions is a database region including data for a table; each index region of the plurality of index regions is a database region including data for the index ; and 
the index region is a database region that can be updated by two or more threads (Para. 14; 15, “a generating module configured to generate a corresponding transaction log for the modifying; and a writing module configured to partition the transaction log to obtain a plurality of log segments, write the plurality of log segments into a plurality of log buffers, and write the log segments in the plurality of log buffers into a log file in parallel.”. Para. 40, “one thread may be enabled for each log buffer, so that content in the log buffer is written into a log file corresponding to the log buffer”. Para. 82, “a plurality of threads or processes is enabled, all parallel execution log files are read at the same time, and restorations are performed in parallel.”. When it is determined that the transaction log type is a parallel execution log, thus the database engine selects the parallel execution log buffer and the plurality of threads are being used to store log in the corresponding buffer. Transaction log type for the modification indicates that the database region can be modified by two or more threads in parallel and the database region that can be updated by two or more threads is an index region).  

As to claim 5, the claim is rejected for the same reasons as claim 4 above. In addition, Yu discloses wherein: the index log buffer is selected based on an update target index region (Para. 14, “if the modifying is modifying during which a sequence does not need to be ensured, determining that the type of the transaction log is a parallel execution log.”. Para. 15, a generating module configured to generate a corresponding transaction log for the modifying; and a writing module configured to partition the transaction log to obtain a plurality of log segments, write the plurality of log segments into a plurality of log buffers, and write the log segments in the plurality of log buffers, i.e. index log buffer, into a log file in parallel. Thus, the index log buffer is selected based on the portion of the modification in the database).  

As to claim 8, the claim is rejected for the same reasons as claim 5 above. In addition, Yu discloses wherein: the index log buffer is uniquely specified using a number of a target index region and a number of index log buffers (Para. 46, “the determining, according to a file number, a page number, and a position on a page of each record in the transaction log and according to a preset rule, a parallel execution log buffer corresponding to each record may include obtaining a hash value of each record in the transaction log by means of calculating according to the file number, the page number, and the position on the page of each record in the transaction log, and performing searching, in a set correspondence between a hash value and a parallel execution log buffer, to obtain a parallel execution log buffer corresponding to the hash value of each record in the transaction log”, where a parallel execution log buffer .  

As to claim 9, the claim is rejected for the same reasons as claim 4 above. In addition, Yu discloses wherein: a plurality of log regions are allocated to the plurality of threads (Para. 40, “One or more threads or processes may be enabled to perform log file writing”. Para. 68, “records belonging to a same data page are all stored in a same log buffer, and may be written into a same log file correspondingly. Information about a plurality of data pages may be stored in one parallel execution log file”, where log of the plurality of data pages represents a plurality of log regions. Therefore, a plurality of log regions are allocated to the plurality of threads); and 
each thread of the plurality of threads writes logs in the data log buffer and the index log buffer allocated to the thread to a log region allocated to the threads (Para. 40, “one thread may be enabled for each log buffer, so that content in the log buffer is written into a log file corresponding to the log buffer”. Para. 69, “one process or thread may be enabled for each parallel execution log file”. Thus, each thread of the plurality of threads writes logs in a data log buffer and an index log buffer allocated to the thread to a log region allocated to the threads).  

As to claim 10, the claim is rejected for the same reasons as claim 4 above. In addition, Yu discloses wherein: a thread is allocated to each of the plurality of data regions (Para. 40, “one thread may be enabled for each log buffer, so that content in the log buffer is written into a log file corresponding to the log buffer”. Para. 69, “one ; and 
a thread to which at least one data region is allocated is able to update the at least one data region allocated to it, but is unable to update a data region not allocated to it (Para. 49, “There is a plurality of log buffers, and log segments are written into a log file in a parallel processing manner; therefore, parallel execution log buffers enable resources to be locked separately without affecting each other”. Since each thread is assigned to a specific log buffer, thus a thread is unable to update a data region not allocated to it); and 
each index region of the plurality of index regions is able to be updated by two or more threads (Para. 14; 15, “a generating module configured to generate a corresponding transaction log for the modifying; and a writing module configured to partition the transaction log to obtain a plurality of log segments, write the plurality of log segments into a plurality of log buffers, and write the log segments in the plurality of log buffers into a log file in parallel.”. Para. 40, “one thread may be enabled for each log buffer, so that content in the log buffer is written into a log file corresponding to the log buffer”. Para. 82, “a plurality of threads or processes is enabled, all parallel execution log files are read at the same time, and restorations are performed in parallel.”. When it is determined that the transaction log type is a parallel execution log, thus the database engine selects the parallel execution log buffer and the plurality of threads are being used to store log in the corresponding buffer. Transaction log type for the modification indicates that the database region can be modified by two or more threads in parallel. .  
 
As to claim 11, the claim is rejected for the same reasons as claim 10 above. In addition, Yu discloses wherein: each thread of the plurality of threads can update the data region and the index region (Para. 33, FIG. 1A is a schematic diagram of a single instance database system, which provides, using a database engine, services such as querying and modifying a database, i.e. update the data region and the index region, and stores data into a magnetic disk correspondingly. Para. 40, “One or more threads or processes may be enabled to perform log file writing. One thread may be enabled for each log buffer, so that content in the log buffer is written into a log file corresponding to the log buffer.”. Thus, each thread of the plurality of threads can update a data region and an index region); and wherein the processor is configured to: 
determine whether an update target database region is the index region (Para. 43, “the determining a type of the transaction log may include determining, according to the transaction log, whether the modifying is modifying during which a sequence needs to be ensured; if the modifying is modifying during which a sequence needs to be ensured, determining that the type of the transaction log is a preferential execution log; and if the modifying is modifying during which a sequence does not need to be ensured, determining that the type of the transaction log is a parallel execution log.”. Therefore, if the transaction log type is parallel execution log for database modifying request then an update target database region is an index region); 
execute, in a case that the update target database region is not the index region, selecting, for a thread thatPage 5 of 11Application No. 15/559,175 Attorney Docket No. 109896.PA400USupdates one of a plurality of database regions associated with the database and that cannot be updated by two or more threads, a data log buffer as a log buffer to which a log relating to an update of the database region is to be written (Para. 10, “after the determining a type of the transaction log, the method further includes, if the type of the transaction log is a preferential execution log, writing the transaction log into a preferential execution log buffer; and writing the transaction log in the preferential execution log buffer into a preferential execution log file; where the preferential execution log refers to a transaction log that is generated when the modifying is modifying during which a sequence needs to be ensured.”. Para. 82, “a plurality of threads or processes is enabled, all parallel execution log files are read at the same time, and restorations are performed in parallel.”. Since the transaction log type is preferential execution log and system obtain the preferential execution log buffer, i.e. a data log buffer, to store data in the corresponding log file for the data region); and 
execute, in a case that the update target database region is the index region, selecting, for a thread that updates a database region that is among the plurality of database regions and that can be updated by two or more threads, an index log buffer as a log buffer to which a log relating to an update of the database region is to be written (Para. 16, “if the determining module determines that the type of the transaction log is a parallel execution log, partition the transaction log to obtain the plurality of log segments, and write the plurality of log segments into a plurality of parallel execution log buffers”. Since the transaction log type is parallel .  

As to claim 12, the claim is rejected for the same reasons as claim 11 above. In addition, Yu discloses wherein: the processor is configured to acquire exclusivity of the selected index log buffer and subsequently write a log to the selected index log buffer in the case that the update target database region is the index region (Para. 70, “the log segments in the plurality of log buffers are written into a log file in parallel. In this way, it is implemented that the transaction log is recorded in parallel. There is a plurality of log buffers, and log segments are written into a log file in a parallel processing manner; therefore, parallel execution log buffers enable resources to be locked separately without affecting each other, so that lock granularities of the log buffers of the transaction log are reduced, a speed at which a log file is written into a magnetic disk is greatly increased, thereby improving performance of a database system and enhancing user experience”. Since each log buffer is allocated to a specific thread or process and each thread is able to lock resource independently when updating the index region by using the parallel execution log buffer, thus each thread can write the log to the selected index log buffer); and 
the processor is configured to write a log in a data log buffer corresponding to the thread when the processor cannot acquire exclusivity of the selected index log buffer in the case that the update target database region is the index region (Para. 17, “the log buffer writing unit is further configured to, if the determining module determines that the type of the transaction log is a preferential .  

As to claim 14, the claim is rejected for the same reasons as claim 1 above. In addition, Yu discloses comprising a plurality of the data log buffers and index log buffers, wherein the log of the update of the index region is stored in the index log buffer associated with the index region (Fig. 4, Para. 11, “a parallel execution log buffer corresponding to each record; and writing each record into the corresponding log buffer in parallel; where the preset rule is that records related to a same data page correspond to a same parallel execution log buffer”, where a parallel execution log buffer represents index log buffer. Para. 68, “records belonging to a same data page are all stored in a same log buffer, and may be written into a same log file correspondingly. Information about a plurality of data pages may be stored in one parallel execution log file”. Thue, the log of the update of the index region is stored in the index log buffer associated with the index region).  

comprising the data log buffer and the index log buffer for each thread, wherein the log of the update of the data region is stored in the data log buffer of the thread that has performed the update, and a log to be stored in the index log buffer is an update to the index region associated with the index log buffer and is a log relating to an update that has been performed by one's own thread and another thread (Para. 68, “records belonging to a same data page are all stored in a same log buffer, and may be written into a same log file correspondingly. Information about a plurality of data pages may be stored in one parallel execution log file, but information about one data page cannot be stored in different log files in a splitting manner”. Para. 14; 15, “a generating module configured to generate a corresponding transaction log for the modifying; and a writing module configured to partition the transaction log to obtain a plurality of log segments, write the plurality of log segments into a plurality of log buffers, and write the log segments in the plurality of log buffers into a log file in parallel.”. Para. 40, “one thread may be enabled for each log buffer, so that content in the log buffer is written into a log file corresponding to the log buffer”. When it is determined that the transaction log type is a preferential execution log, thus the database engine selects the preferential execution log buffer to store logs related to the update of the data region and if the log type is parallel execution log , thus the database engine selects the parallel execution log buffer to store logs related to the update of the index region.).  

wherein when the thread updates the storage region, after a log of the data log buffer of the thread and the index log buffer associated with the index region to be updated is stored in the log file, the update of the storage region is performed (Para. 67, “a plurality of processes may be used to write content in all the log buffers into a magnetic disk in parallel, and parallel execution log files are generated.”. Para. 65, “when a fault is rectified, first executing a restoration operation according to the preferential execution log file; and then executing restoration operations in parallel according to the plurality of parallel execution log files”. Para. 70, “the log segments in the plurality of log buffers are written into a log file in parallel. In this way, it is implemented that the transaction log is recorded in parallel. There is a plurality of log buffers, and log segments are written into a log file in a parallel processing manner”. Thus, the database engine stores log of the another update in the corresponding log file before updating the database region so that when a fault occurs, data can be recovered by executing a restoration operation using stored log files.).

5.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Yu as applied above and further in view of Huang et al. (6,026,406) hereinafter Huang.
As to claim 6, combination of Liu and Yu do not explicitly disclose the computer system according to claim 5, wherein: the index is a B-tree structured index composed of a tree-structured index region and in case that a split is performed with the index, the index log buffer is selected based on an upper index region connected to all of update target leaf index regions
However, Huang discloses the computer system according to claim 5, wherein: the index is a B-tree structured index composed of a tree-structured index region (Col. 10 line 54-59, “A lock manager is particularly useful when traversing a node in a B-tree index and performing the index update operations because it ensures that another concurrently scheduled transaction does not modify the B-tree index while an index update operation is executing.”. Thus, the index is a B-tree structured index); and 
in case that a split is performed with the index, the index log buffer is selected based on an upper index region connected to all of update target leaf index regions (Col. 8 line 16-21; 22-27, “For index update records where the operation type is INSERT, the target leaf node is tested in step 625 to verify that there is sufficient space to insert entries into the leaf node from the index update record and from any additional index update records currently stored in the update buffer 412. If there is insufficient space, then, in step 630, a single redo log record is generated for the index update records in the update buffer 412 and the index update records are applied to index 102 from index update buffer 412. Next, the leaf node is split at step 632, meaning the leaf node is broken into two leaf nodes”, where upper portion of the B-tree is an upper index region which is connected to all of update target leaf index regions. Since index is B-tree structured index, therefore the update buffer such as index log buffer is selected to store log related to the update of the index based on the upper index region of the B-tree).  


As to claim 7, combination of Liu and Yu do not explicitly disclose the computer system according to claim 6, wherein: the upper index region is an uppermost index region among all update target index regions. 
However, Huang discloses the computer system according to claim 6, wherein: the upper index region is an uppermost index region among all update target index regions (Col. 10 line 54-59, “A lock manager is particularly useful when traversing a node in a B-tree index and performing the index update operations because it ensures that another concurrently scheduled transaction does not modify the B-tree index while an index update operation is executing”. Col. 3 line 57-61, “when a batch of index update records is applied to an index, an index update record is fetched and an index tree is traversed (based on the key value associated with the index entry record) until a target leaf node is found”. Col. 9 line 5-8, “a single redo log record is generated for the index update records in the update buffer 412 and the index update records are applied to index 102 from index update buffer 412.”. Since index is B-tree structured .  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Huang with the combined method of Liu and Yu by modifying Yu such that data pages of Yu are structured in B-tree index structured so that the index log buffer can be selected based on upper index region of the B-tree as disclosed by Huang. The motivation for doing so would have been to keep track of changes made to a disk block in a database for purpose of recovery or reconstruction of transactions as disclosed by Huang (Col.1 line 56-58).

Response to Arguments
6.	Applicant's arguments filed 15 December 2020 have been fully considered but they are not persuasive. For Examiner's response, see discussion below:

(a)	 Applicant's arguments, see pages 8-9, Applicant argues that “the combination of Liu and Yu does not teach or suggest "the index region includes an index log buffer that stores the log relating to the update of the index region, wherein the index log buffer is determined based on a page of the index region, and a data log buffer that stores the log relating to the update of the data region, wherein the data log buffer is determined based on a rewritten thread," as recited in amended claim 1”. 
.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.B./Examiner, Art Unit 2167       

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167